Citation Nr: 1811030	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James Trieschmann, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, March 2012, and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction is now with the VA RO in New York, New York.

In December 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

While the Board regrets the further delay, all issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication.  VA will notify the Veteran if further action is required.


REMAND

Service Connection for Obstructive Sleep Apnea

The Veteran testified at his December 2017 hearing before the Board that he was diagnosed with obstructive sleep apnea during service and underwent surgery.  He also testified that symptoms of obstructive sleep apnea have continued since separating from service and have worsened over the last ten to fifteen years.

Service treatment records contain November 1992 operation reports for a bilateral inferior turbinectomy, uvulopalatopharyngoplasty, septoplasty, and septorhinoplasty.  These reports note the Veteran had a history of nasal obstruction and severe snoring with disturbed nighttime sleep; diagnoses are variously listed as severe snoring, slight left septal deviation (causing nasal obstruction), and reactive follicular hyperplasia, tonsils.  

While there is no diagnosis of obstructive sleep apnea in the Veteran's service treatment records, he does have a current diagnosis of obstructive sleep apnea and has not yet been afforded a VA examination to determine if it began in or is etiologically related to his active service.  Given the Veteran's in-service surgical procedure, the Veteran's lay statements regarding symptoms during and since service, and his current diagnosis, the Board finds the low threshold requiring an examination has been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Increased Rating for PTSD

The Veteran last attended a VA examination to assess the severity of his PTSD in November 2011.  His testimony at the December 2017 hearing suggests that his condition has increased in severity since then.  Specifically, he testified that he was attempting to attend an in-patient VA psychiatric treatment program.  Accordingly, the Board finds a more recent examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While this case is in remand status, all outstanding VA treatment records, to include any in-patient psychiatric and/or substance abuse records, must be obtained and associated with the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Entitlement to TDIU

While his claim for an increased rating for PTSD was pending, the Veteran raised the issue of entitlement to TDIU.  Although entitlement to TDIU was denied in a March 2012 rating decision, it remains part and parcel of the pending appeal for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).  Therefore, the Board has appropriately added this issue to the cover page.

Given that the issue of an increased rating for PTSD is inextricably intertwined with the issue of entitlement to TDIU, these issues must be remanded and decided together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include any in-patient psychiatric and/or substance abuse hospitalization records, and associate them with the Veteran's claims file.

2.  Afford the Veteran the appropriate VA examination to determine whether his obstructive sleep apnea began during or is etiologically related to his active duty service.  The examiner must elicit a full history from the Veteran regarding symptoms he experienced and treatment he received during and since separating from active duty service, and must include this information in the examination report. 

Following a complete review of the record, and with consideration of the Veteran's lay statements, the examiner should determine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's obstructive sleep apnea began during or is etiologically related to his active duty service.  The examiner should also consider whether the sleep apnea was caused or aggravated by any service-connected disability, to include any claimed weight gain secondary to PTSD.  

A complete rationale for this opinion must be provided.  If the examiner is unable to provide this opinion without resorting to speculation, he or she must explain why this is so.

3.  Following completion of step 1, afford the Veteran a VA examination to determine the current severity of his PTSD.  The examiner must elicit from the Veteran all current symptoms and manifestations of his service-connected PTSD and must discuss all functional and occupational impairment due to his PTSD.

4.  The Veteran is informed that it is his responsibility to report for any scheduled examinations and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  Then, the Veteran's claims must be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

